Citation Nr: 1709413	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to March 2006.  The Appellant seeks Dependency and Indemnity Compensation (DIC) on behalf of her daughter, who is the child the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

On January 8, 2016, the Board remanded the case to obtain additional records related to the Veteran's official military personnel file.  The RO has done so.  Thus, the Board will proceed to review and decide the claim with respect to the issue now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The daughter of Appellant is the Veteran's biological child.  

2.  The Veteran was service connected for posttraumatic stress disorder (PTSD) at the time of his death.  

3.  The Veteran was diagnosed with but not service connected for bipolar disorder.  

4.  The Veteran died of a drug overdose in March 2009.  

5.  The September 2009 VA medical examiner stated that the record was not sufficient to clearly delineate whether or not the Veteran's substance abuse related more to the PTSD or the bipolar disorder; thus, the substance abuse that caused the Veteran's death was linked by the examiner to both of these psychiatric disorders.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks Dependency and Indemnity Compensation (DIC) benefits.  Such benefits are payable to the surviving spouse, child, or parents of a veteran if the veteran died from a service connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  To establish service connection for the cause of the veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided, or lent assistance to producing death, for example when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Evidence of record establishes that the Appellant's daughter is the biological child of the Veteran.  Most importantly, the Veteran signed an affidavit in 2008 stating that he is the father of Appellant's daughter.  Furthermore, according to various treatment records, the Veteran discussed having a daughter with the same name and age as Appellant's daughter.  See October 8, 2008, Psychiatric Record; September 22, 2008, Psychiatric Record.  Her birth certificate lists the Veteran as her father and her last name is a hyphenated version of her mother's last name and the Veteran's.  In light of this evidence, the Board finds that the daughter has standing to receive DIC benefits.  

The Veteran was service connected for PTSD at the time of his death in March 2009.  An autopsy report states that his death was the result of a drug overdose.  The Appellant argues that this drug overdose was the result of the Veteran attempting to self-medicate his PTSD symptoms.  Consistent with this, in January 2007, the Veteran stated that he was at one point drinking to "not think of the things that happened" in service.  

In September 2009, a VA examiner stated that "[i]t is well known that substance abuse can be a complication of PTSD as well as bipolar disorder," but concluded that he could not state whether the Veteran's drug overdose was related to PTSD without resorting to mere speculation.  However, there were several reasons given for this conclusion, including that "the record is not sufficient to clearly delineate whether or not his substance abuse was related more to the PTSD or the bipolar disorder."  

As already noted, to establish service connection for a veteran's cause of death, the cause need only be contributory; it does not need to be the principal or sole cause.  38 C.F.R. § 3.312(a).  The examiner's above statement establishes that service-connected PTSD and bipolar disorder were more likely than not a contributory cause of the Veteran's death.  The Board respects the examiner for seeking to provide certainty in his medical opinion.  But in the context of a DIC claim, certainty as to the cause of death is not required.  It is enough that PTSD, as established by the September 2009 VA Medical Opinion, is a contributory cause of death.  

Based on the foregoing, and resolving every reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD combined to cause death, aided, or lent assistance to producing death.  See 38 C.F.R. § 3.312(c).  Therefore, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the Veteran's cause of death is granted.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


